Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
2.	Applicants’ election without traverse of Group I (claims 1-11, 14, 16-18, 21, and 25) in the reply filed on 08/02/2021 is acknowledged.
3.	Claims 26-27, 29-31, and 34-38 were cancelled and withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn non-elected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/02/2021.

Claim Objections
4.	Claims 2-11, 14, 16-18, 21, and 25 are objected to because of the following informalities:  
	As to Claims 2-11, 14, 16-18, and 21: The applicants are advised to replace “A method according to claim” recited in claims 2-11, 14, 16-18, and 21 to “The method according to claim” (Emphasis added).
	As to Claim 25: The applicants are advised to replace the claimed phrase “A coating formed using the method as hereinbefore described with reference to claim 1” with the new phrase “A coating formed from the method according to claim 1.” 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 5-7, 9, 11, 14, 16-18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claim 5: Claim 5 or claim 1, on which claim 5 depends from, do not provide proper antecedent basis for the phrase “the said solution or suspension” recited in claim 5 (Emphasis added).  Thus, it is not clear whether “the said solution or suspension” in clam 5 is referring to the “mixed polymer solution”, “mixed surfactant solution”, or both. 
	As to Claims 6, 9, and 11: Absent any guidance, explanation or definition from the present specification, it is not clear what is included by the term “predetermined” recited in the cited claims.  Pages 3 and 4 of the present specification merely repeat what is already in the claims without further guidance, explanation or definition. 
	 It noted that since claim 7 is dependent on claim 6 and thus, incorporates all the limitations of claim 6, including those that are indefinite for the reasons provided above, claim 7 is rejected along with claim 6. 
	As to Claim 14:  Claims 1 or 2, on which claim 14 ultimately or directly depends from, do not provide any proper antecedent basis for the “the solid precipitate” recited in claim 14 (Emphasis added).  Thus, it is not clear what “the solid precipitate” is referring to. 
As to Claim 16: Claims 1-2 and 14, on which claim 16 ultimately or directly depends from, do not provide any proper antecedent basis for “the solvent or solvent mixture” recited in claim 16 (Emphasis added).  Thus, it is not clear what “the solvent or solvent mixture” in claim 16 is referring to.
	As to Claim 17: First, claim 1, on which claim 17 depends from, do not provide any proper antecedent basis for the phrase “the solution or suspension containing the dissolved complex precipitate” recited in claim 17 (Emphasis added).  Thus, it is not clear what “the solution or suspension containing the dissolved complex precipitate in claim 17 is referring to.
	Secondly, absent any guidance, explanation or definition from the present specification, it is not clear what is included by the term “predetermined” recited in claim 17.  Page 4 of the present specification merely repeat what is already in the claim without further guidance, explanation or definition.
	As to Claim 18: Claim 1, on which claim 18 depends from, do not provide proper antecedent basis for the phrase “the solution or suspension mixture” recited in claim 18 (Emphasis added).  Thus, it is not clear whether “the solution or suspension mixture” in clam 18 is referring to the “mixed polymer solution”, “mixed surfactant solution”, or both.
	As to Claim 21: It recites, among other things, “relatively roughened surface effect” (Emphasis added).  Absent any guidance or further explanation from the present specification, it is not clear relative to what the claimed coating has a roughened surface effect. Clarification in the next response by applicants will be helpful to better ascertaining the scope of this claim. 
	Accordingly, the scope of these claims is deemed indefinite.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-8, 11, 14, 16-18, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Badyal et al. (US 2016/0296866)1 in view of Hemmes et al. (US 2015/0299482)2.
	As to Claims 1-5, 7-8, 14, 16, 18, 21 and 25: Badyal et al. disclose a coating having oleophobic and hydrophilic properties, and a method for preparing the same (Paragraphs [0010]-[0011] and [0028]), wherein the method involves the steps of (1) dissolving a cationic copolymer including, among other things, poly(ethylene-alt-maleic anhydride), poly(styrene-alt-maleic anhydride) or poly(styrene-co-maleic anhydride), in acetone (corresponding to the claimed step of preparing a polymer or mixed polymer solution); (2) dissolving a cationic fluorosurfactant employed for complexation in high purity water and then adding to the copolymer solution to 
	However, Baydal et al. do not specifically mention the step of dispersing particles in the polymer or mixed polymer solution prior to combination of the same with the surface or mixed surfactant solution as required by the claimed method for forming a coating.
	Nevertheless, Hemmes et al., like Baydal et al., teach a method for preparing a coating composition having advantageous properties for applying on surfaces (see Paragraphs [0001] and [0019] of Hemmes et al.).  Hemmes et al. further teach the step of dispersing colloidal silica particles (which according to present claim 8 corresponds to the claimed particles) in an aqueous 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to disperse the colloidal silica particles taught by Hemmes et al. in the polymer or mixed polymer solution prior to mixing the same with surfactant or mixed surfactant solution in the method discussed in Baydal et al., with a reasonable expectation of successfully producing desired coatings for applying on surfaces.
	As to Claims 6 and 17: Absent any definition from the present specification, the claimed predetermined loading of particles is interpreted to include any and all amount of particles.  While Baydal et al. do not specifically mention dispersing the claimed predetermined loading amount of particles in their polymer or mixed polymer solution or solution containing the dissolved complex precipitate, Hemmes et al. do disclose dispersing the colloidal silica particles in an amount of 20-90% by weight (corresponding to the claimed predetermined loading amount) in the polymer or mixed polymer solution for the purposes of preparing desired coatings for applying on surfaces (Paragraphs [0018]-[0019], [0046] and see also claim 3 of Hemmes et al.).  Thus, it would have been obvious to one of ordinary skill in the art to disperse the colloidal silica particles in the claimed predetermined loading amount taught by Hemmes et al. in the polymer or mixed polymer solution or solution containing the dissolved complex precipitate in the method discussed in Baydal et al., with a reasonable expectation of successfully obtaining desired coatings for applying on surfaces. 
As to Claim 11: Absent any definition from the present specification, the claimed predetermined ratio of surfactant or mixed surfactant added to the polymer or mixed polymer solution is interpreted to include any ratio amount.  Baydal et al. disclose adding their cationic . 

7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Badyal et al. (US 2016/0296866) in view of Hemmes et al. (US 2015/0299482) as applied to claims 1-8, 11, 14, 16-18, 21 and 25 above, and further in view of Do et al. (US 2010/0152042). 
	The disclosures with respect to Baydal et al. and Hemmes et al. in paragraph 6 are incorporated here by reference.  They do not specifically mention the step of ultrasonically dispersing the particles for a predetermined period of time as required by present claim 9.  The claimed term “predetermined”, absent any guidance or definition from the present specification, is interpreted to include any time period for dispersing the particles.
	However, Do et al. disclose ultrasonically dispersing silica nano-particles for any period of time (corresponding to the claimed predetermined time period) so long as agglomeration can be significantly reduced (Paragraphs [0001], [0031] and [0047]).  Thus, it would have been obvious to one of ordinary skill in the art to ultrasonically disperse the silica particles for the claimed predetermined time period as taught by Do et al. in the method suggested by Baydal et al. and Hemmes et al., with a reasonable expectation of successfully reducing agglomeration of particles. 

10 is rejected under 35 U.S.C. 103 as being unpatentable over Badyal et al. (US 2016/0296866) in view of Hemmes et al. (US 2015/0299482) as applied to claims 1-8, 11, 14, 16-18, 21 and 25 above, and further in view of Maekawa et al. (US 2002/0040098). 
	The disclosures with respect to Baydal et al. and Hemmes et al. in paragraph 6 are incorporated here by reference.  They do not specifically mention adding the surfactant or mixed surfactant solution to the polymer or mixed polymer solution in a dropwise manner as required by claim 10. 
	However, Maekawa et al. disclose adding a surfactant to a polymer based solution in a dropwise manner for the purposes of preparing coatings with good properties in water resistance, weather resistance, and gloss and resistance to solvent attack (Paragraphs [0002] and [0143]). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to add the surfactant to the polymer based solution in a dropwise manner as taught by Maekawa et al. in the method suggested by Badyal et al. and Hemmes et al., with a reasonable expectation of successfully obtaining coatings with good properties in water resistance, weather resistance, and gloss and resistance to solvent attack.

Correspondence
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 07/11/2019.
        2 Cited in the IDS submitted by applicants on 07/11/2019.